ANSTEAD, Judge,
dissenting:
The only defense offered to the charge of unlawful possession of narcotics was that the defendant was not aware of the contents of a package given to him by a co-defendant just prior to their arrest. At the trial, the co-defendant testified in Mims’ behalf. Mims’ counsel requested a jury instruction explaining that knowledge of the contraband was necessary for conviction. The trial court refused that request. By the jury’s subsequent questions it was obvious that the jury was concerned with the issue of knowledge. The standard jury instructions given did not cover knowledge. Under these circumstances I believe it was reversible error to refuse an instruction on knowledge. Frank v. State, 199 So.2d 117 (Fla. 1st DCA 1967).